PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MAURELLO et al.
Application No. 15/458,903
Filed: 14 Mar 2017
For: COOKING APPARATUS
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.182, filed February 16, 2021, to expedite consideration of the petition under unintentional provisions of 37 CFR 1.137(a), filed 
February 16, 2021, to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby DISMISSED; therefore, the petition under 37 CFR 1.137(a) is being considered in turn.

Petitioner should note the petition to expedite fee in the amount of $200.00 filed February 16, 2021 was insufficient as a fee increase went into effect on October 2, 2020, which increased the petition to expedite fee to $210.00.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, April 15, 2019, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on July 16, 2019. A Notice of Abandonment was mailed November 26, 2019

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,000.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 3761 for appropriate action in the normal course of business on the reply received May 28, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions